Citation Nr: 1732096	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO. 13-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) in excess of 30 percent prior to November 24, 2015.

2. Entitlement to a rating for PTSD with MDD in excess of 50 percent from November 24, 2015.

3. Entitlement to an initial rating for right total knee replacement (TKR), rated as degenerative arthritis of the right knee, in excess of 10 percent prior to April 14, 2016.

4. Entitlement to a rating for right TKR in excess of 30 percent from June 1, 2017.

5. Entitlement to a compensable initial rating for limitation of extension of the right knee.

6. Entitlement to a rating in excess of 10 percent for status post arthroscopic surgery of the left knee with degenerative joint disease (DJD) and scars. 

7. Entitlement to a compensable initial rating for limitation of extension of the left knee.
 
8. Entitlement to an initial rating in excess of 10 percent for tinea corporis with eczema.

9. Entitlement to an effective date earlier than November 24, 2015, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1996, including as an Aircraft Fabrication Superintendent and a Nondestructive Inspection Craftsman.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2017, May 2015, March 2011, and January 2011 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to a rating for PTSD with MDD in excess of 50 percent from November 24, 2015; a rating for right TKR in excess of 30 percent from June 1, 2017; a compensable initial rating for limitation of extension of the right knee; a rating in excess of 10 percent for status post arthroscopic surgery of the left knee with DJD and scars; and a compensable initial rating for limitation of extension of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to November 24, 2015, the Veteran's PTSD with MDD was primarily manifested by: congruent and depressed affect, ability to understand complex commands, feelings of depression, chronic sleep impairment, irritability, nightmares, intrusive recollections, flashbacks, diminished interest in pleasurable activities, feelings of detachment from others, hypervigilance, exaggerated startle response, social isolation, difficulty concentrating, and no active suicidal or homicidal ideations. These are symptoms of the type and extent, frequency, and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with reduced reliability and productivity.

2. Prior to April 14, 2016, the Veteran's right TKR was primarily manifested by degenerative arthritis without occasional incapacitating exacerbations.

3. Throughout the period of appeal, the Veteran's tinea corporis with eczema has recurrently affected over 20 percent, but not more than 40 percent, of the entire body and not more than 40 percent of exposed areas, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for PTSD prior to November 24, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

2. The criteria for an initial rating in excess of 10 percent for right TKR, rated as degenerative arthritis of the right knee, prior to April 14, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71 (a), Part 4, Diagnostic Code 5003, 5010 (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent for tinea corporis with eczema for the period of appeal have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.116, Part 4, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duties to notify and assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326(a) (2016).

This appeal arises from initial grants of service connection and assignment of disability ratings. When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required. Once service connection is granted and the claim is substantiated, additional notice is not required with respect to those issues, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been secured. The Veteran was afforded VA medical examinations in April 2015, December 2010, and January 2010. The Board finds that the examination obtained are adequate. The examinations were performed by qualified medical professionals and were predicated on full physical or mental status examinations and a reading of all available records. The examiners also provided detailed rationales for the findings rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Moreover, neither the Veteran nor the representative has challenged the adequacy of the examinations obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

II. Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

Lay statements may support a claim by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

PTSD

Service connection for PTSD with MDD was granted by the RO in a January 2011 rating decision. A 30 percent initial disability rating was awarded. Subsequently, the RO assigned the Veteran a 50 percent rating effective November 24, 2015, for his PTSD with MDD. The Veteran contends that his PTSD with MDD was more disabling than currently evaluated for the period prior to November 24, 2015.

The regulations establish a general rating formula for mental disorders. 38 C.F.R. 
§ 4.130. Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. 

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The United States Court of Appeals for the Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A review of the relevant treatment records reflects that the Veteran visited an internist at the Naval Medical Center Portsmouth (NMCP) in December 2009 with complaints of feelings of depression. See December 2009 NMCP health record entry. A psychiatric examination yielded normal results. The Veteran was given an assessment for delayed PTSD and prescribed citalopram.

The Veteran presented to a VA mental health consultation in June 2010. See June 2010 VA mental health consultation note. According to the psychiatrist, the Veteran reported flashbacks, night sweats, nightmares, sleeping problems, irritability and being easily startled. Id. He also reported experiencing nightmares and a visual hallucination relating to traumatic experiences in service. Id. Symptoms were noted as chronic and having contributed to impaired family, social, and occupational functioning. A mental status examination revealed good insight and judgment, intact memory, affect congruent with mood, coherent speech, and good hygiene. The Veteran also denied suicidal or homicidal ideations. Id. In addition, the psychiatrist cited a note from a May 2010 mental health consultation during which the Veteran stated that he had 3 to 4 dreams per month about his service involving retrieving bodies, body parts, and sensitive plane parts in Thailand. Id. The Veteran also reported feelings of guilt related to the death of a fellow service member and feeling uncomfortable in crowds. Id. A contemporaneous mental health note noted additional symptoms of diminished interest in pleasurable activities; feelings of detachment and estrangement from others; restricted affect, including emotional numbing; impaired concentration; hypervigilance; panic attacks; chronic distrust; and social isolation. See June 2010 VA mental health treatment plan interdisciplinary note.

In December 2010, the Veteran underwent a VA examination to, in relevant part, evaluate his reported psychiatric symptoms. See December 2010 VA examination report. According to the examiner, the Veteran reported difficulty falling and remaining asleep, recurrent nightmares, repeated and unwanted intrusive thoughts about his combat exposure, increased social isolation, hypervigilance, irritability, depressed mood, fleeting suicidal thoughts, frequent crying, and diminished interest in usual activities. A mental status examination revealed goal directed speech and thought, good memory, sad mood and affect, good abstracting ability, good insight and judgment, and an ability to understand simple and complex commands. The examiner noted that the Veteran was not acutely suicidal or homicidal and had not suffered from panic attacks. In addition, the examiner noted that he was able to perform all activities of daily living, but would have difficulty completing some complex commands as a result of his irritability, social isolation, difficulty concentrating, and medical problems. The examiner diagnosed the Veteran with PTSD and MDD.

The Veteran presented to a mental health consultation in December 2012. See VA December 2012 mental health consultation note. The Veteran reported issues of grief and loss related to the passing of a family member, poor sleep, and nightmares. According to a mental status examination, his speech was clear, his affect was depressed, the quality of thought and speech was within normal limits, and his insight and judgment were intact. In addition, the Veteran denied any hallucinations or flashbacks.

In July 2014, the Veteran presented to another mental health consultation. See July 2014 VA mental health consultation. He reported experiencing nightmares, intrusive thoughts and memories, intense anger and rage, and difficulty sleeping. Id. His speech was clear, coherent, and goal relevant. In addition, his affect was tearful and his mood was depressed. The Veteran also endorsed passive suicidal and homicidal ideations at times. Id. However, upon direct questioning, he denied current intention or plan to harm himself or others. Id.

An additional mental status examination was performed in July 2015. See July 2015 mental health medication management note. The Veteran's appearance was neat and kempt. His affect was appropriate and broad. In addition, his thought processes and content were goal directed and future oriented. His judgment and insight was good and his speech and language normal. Further, his abstracting ability and memory were normal. No evidence of illusions of hallucinations was noted. The Veteran denied experiencing homicidal or suicidal ideations. Id.

Upon review of the record, the Board finds that the competent and credible evidence establishes that the criteria for an initial rating in excess of 30 percent for PTSD with MDD prior to November 24, 2015, have not been met. The evidence of record prior to November 24, 2015, does not include findings of occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired memory; impaired judgment; or impaired abstract thinking. While panic attacks were reported in a June 2010 VA mental health treatment plan interdisciplinary note, the frequency of the panic attack was not noted. Moreover, in the December 2010 VA examination, the examiner noted that the Veteran did not experience panic attacks. There is no evidence to doubt the examiner's credibility or the credibility of the Veteran's mental health providers. The Board also notes that, while the Veteran reported impaired family, social, and occupational functioning due to his psychiatric symptoms in his June 2010 mental health consultation, this was not an objective determination made by an examiner or other medical professional. In addition, although the December 2010 VA examination found that the Veteran would have difficulty completing some complex commands, it determined he had the ability to understand both simple and complex commands. Therefore, a rating of 50 percent for PTSD with MDD prior to November 24, 2015, is unwarranted.

Further, the Board finds that the Veteran's PTSD with MDD does not meet the criteria for an initial rating of 70 percent prior to November 24, 2015. The record reflects that the Veteran's speech was clear and coherent during the relevant period. The December 2010 VA examination noted that the Veteran was able to perform all activities of daily living. His appearance was noted as appropriate throughout the period and his hygiene was good. There is also no evidence of spacial disorientation and, although the Veteran reported irritability, there is no finding of impaired impulse control or periods of violence. The Board notes that the Veteran reported suicidal thoughts in the December 2010 VA examination and July 2014 VA mental health consultation. However, the Veteran's suicidal thoughts were noted as passive and fleeting. In the July 2014 consultation, he denied current intention or plan to harm himself or others. Accordingly, a rating of 70 percent for PTSD with MDD prior to November 24, 2015, is unwarranted.

Finally, the Board finds that a 100 percent rating for PTSD with MDD prior to November 24, 2015, is also unwarranted. The record includes no findings or reports of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living. While the Veteran reported a visual hallucination in his June 2010 VA mental health consultation, this is the only instance of a visual hallucination on record. There is also no evidence of disorientation to time or place or memory loss. 

The Board has also considered an extraschedular evaluation under 38 C.F.R. 
§ 3.321 (b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected PTSD with MDD is not adequately contemplated by the schedular rating criteria. Therefore, discussion of whether an extraschedular rating must be considered is not necessary. Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

For these reasons, the Board finds that the competent and credible evidence of record establishes that an initial rating in excess of 30 percent for PTSD with MDD prior to November 24, 2015, is unwarranted. In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right TKR

Service connection for right TKR, initially rated as degenerative arthritis of the right knee, was granted by the RO in a January 2011 rating decision. A 10 percent initial disability rating was awarded. Subsequently, the RO assigned the Veteran a temporary total evaluation for right TKR from April 14, 2016 to May 31, 2017, and a 50 percent rating thereafter. The Veteran contends that his right TKR, rated as degenerative arthritis of the right knee, was more disabling than currently evaluated for the period prior to April 14, 2016.

Degenerative arthritis is rated under Diagnostic Code 5003. The Diagnostic Code provides a 20 percent disability rating for degenerative arthritis substantiated by X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; and a 10 percent disability rating for degenerative arthritis substantiated by X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). And although VA is required to apply 
38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston, 10 Vet. App. at 84-85. Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 
38 C.F.R. § 4.40.

According to the medical record, the Veteran submitted to a VA examination in January 2010 to evaluate his knee condition. See January 2010 VA examination report by Dr. T.J. According to the examiner, the right knee was diffuse with tenderness, but did not manifest any evidence of subluxation, drainage, malalignment, guarding of movement, deformity, heat, redness, weakness, effusion, instability, or edema at normal movement. There was also no evidence of any genu recurvatum or ankylosis. Range of motion (ROM) testing of the right knee revealed a reduced ROM of 0 of extension to 120 degrees of flexion, and pain with movement. Reports of incapacitating exacerbations of arthritis of the right knee or limitations due to repetitive motion were not noted.

In September 2010, the Social Security Administration (SSA) performed an assessment of the Veteran's right knee. See September 2010 SSA Physical Residual Functional Capacity Assessment. According to the report, the Veteran alleged that he was disabled due, in part, to arthritis in his knees. The Veteran was found to be disabled due to osteoarthritis and allied disorders as well as disorders of the back. The assessment did not note any incapacitating exacerbations of arthritis of the right knee. See also March 2010 SSA Functional Capacity Questionnaire. 

The Veteran underwent another VA examination in December 2010. See December 2010 VA examination by Dr. J.C. In his report, the examiner reported that the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, deformity, tenderness, pain, and dislocation of the right knee. Id. The Veteran denied experiencing heat, redness, fatigability, drainage, effusion, and subluxation. Id. In addition, the Veteran reported experiencing flare-ups as often as 3 times per day that last for 2 hours each. Id. He also reported pain on walking or long standing. Id. An ROM test revealed full ROM of 0 to 140 degrees of the right knee. The examiner noted that X-rays showed degenerative changes in both knees. However, incapacitating exacerbations were not noted.

An additional VA examination took place in November 2015. See November 2015 Knee and Lower Leg Conditions Disability Benefits Questionnaire. The Veteran reported difficulty walking and standing. He also reported experiencing flare-ups with severe pain. A physical examination revealed a reduced ROM of the right knee, with extension limited to 5 degrees and flexion limited to 60 degrees, and knee pain too severe for completion of repetitive-use testing. The examiner indicated that the Veteran was experiencing a flare-up during the examination. The examiner reported a diagnosis of degenerative arthritis of the knees, but did not indicate any reports or observations of incapacitating exacerbations.

Subsequently, the Veteran visited a private physician with complaints of knee pain. See January 2016 private progress note by Dr. J.S. The physician noted a decreased ROM of the right knee of extension to 3 degrees and flexion to 128 degrees. In addition, x-rays of the right knee revealed degenerative changes primarily in the medial region, no soft tissue abnormalities, no fractures, no bony lesions, and normal alignment and bone density. Dr. J.S. diagnosed the Veteran with osteoarthritis of the right knee and ordered a right TKR. No incapacitating exacerbations of arthritis in the right knee were noted.

Upon review of the record, the Board finds that the competent and credible evidence establishes that the criteria for an initial rating in excess of 10 percent for right TKR, rated as degenerative arthritis of the right knee, prior to April 14, 2016, have not been met. The December 2010 VA examination noted that X-rays showed degenerative changes in the right knee. Subsequently, the Veteran was diagnosed with degenerative arthritis in the November 2015 VA examination. However, neither examiner noted incapacitating exacerbations of arthritis in the right knee. Similarly, the Veteran's private physician confirmed with x-ray evidence the diagnosis of arthritis in the right knee, but did not note any incapacitating exacerbations. The Board finds no evidence to doubt their credibility. The remaining pertinent competent and credible evidence of record also does not reflect reports or findings of no incapacitating exacerbations. Accordingly, a disability rating of 20 percent for right TKR, rated as degenerative arthritis of the right knee, prior to April 14, 2016, is unwarranted. 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

Further, the Board finds that that the evidence does not support an increased rating, or separate ratings, for the Veteran's right knee disability prior to April 14, 2016, under any other relevant diagnostic codes. In other words, the Board finds that prior to April 14, 2016, the Veteran's right knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (to 45 degrees). Here, the relevant evidence demonstrates that the Veteran's extension was not limited to more than 5 degrees, at worst, on examination, and his flexion was limited to no worse than 60 degrees. As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period. Therefore, an increased rating for the time period prior to April 14, 2016, based on limitation of motion of the right knee is not warranted.

The Board acknowledges statements from the Veteran and his family regarding pain and functional impairment of his right knee. See November 2011 correspondence from Veteran; February 2014 statement by L.T.; February 2014 statement by M.M.; January 2015 VA Form 21-8940; January 2015 correspondence from Veteran. However, they do not report any instances of incapacitating exacerbations of arthritis in the right knee prior to April 14, 2016. 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010. 

The Board has also considered an extraschedular evaluation under 38 C.F.R. 
§ 3.321 (b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected right TKR, rated as degenerative arthritis of the right knee, is not adequately contemplated by the schedular rating criteria prior to April 14, 2016. Therefore, discussion of whether an extraschedular rating must be considered is not necessary. Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinea Corporis

Service connection for tinea corporis with eczema was granted by the RO in a March 2011 rating decision. A 10 percent initial disability rating was awarded. The Veteran contends that his tinea corporis with eczema is more disabling than currently evaluated.

Dermatitis or eczema is rated under Diagnostic Code 7806. The Diagnostic Code provides a 30 percent disability rating for dermatitis or eczema involving 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is warranted for dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118.

Recently, the United States Court of Appeals for the Federal Circuit held that not all applications of topical corticosteroids amount to systemic therapy under Diagnostic Code 7806. See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017). The Federal Circuit noted that the code "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." Id. The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied." Id.

The record reflects that, in December 2009, the Veteran presented to the NMCP with complaints of a rash on his back. See December 2009 NMCP health record entry. He was given an assessment of dermatomycosis tinea versicolor and prescribed a topical steroid and selenium shampoo.

A VA examination regarding the Veteran's skin condition was performed in December 2010. See December 2010 VA examination by Dr. J.C. According to the examiner, the Veteran had a skin lesion that covered 8 percent of his whole body, but not any of his exposed areas. The examiner diagnosed the Veteran with tinea corpus on back and groin,

The Veteran presented to his primary care physician for a follow-up in August 2011. See August 2011 VA primary care provider follow-up note. According to his physician, the Veteran had a recurrent rash on a third of his body that comes and goes and is associated with an itch. At that time, the rash was present in the upper torso and around the neck. The physician diagnosed the Veteran with tinea versicolor. She also noted that the Veteran used selenium shampoo. The Veteran again visited his primary care physician in October 2013. See October 2013 VA primary care provider follow-up note. The physician noted a recurrent rash on the back of the Veteran's neck. The Veteran indicated that he took clobetasol for the rash and that it was the only medication that worked. Id.

In April 2015, the veteran underwent another VA examination to evaluate his diagnosed tinea corporis. See April 2015 VA Skin Diseases Disability Benefits Questionnaire. The examiner diagnosed the Veteran with tinea of the occipital region. In her report, the examiner noted that the skin condition affected 5 percent to less than 20 percent of the Veteran's entire body, but not any of his exposed areas. She also noted that the Veteran has been treated with topical medications, including Terbinafine, selenium sulfide, and clobetasol. In addition, the examiner indicated that the Veteran has used the medications for 6 weeks or more, but not constantly.

Upon review of the record, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial rating of 30 percent for tinea corporis with eczema for the period of appeal have been met. As stated above, a 30 percent disability rating is warranted for dermatitis or eczema involving 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected. The medical record indicates that the Veteran's diagnosed tinea corporis with eczema is manifested by a recurrent rash whose coverage of the body oscillates over time. According to his VA physicians and examiners, the Veteran's tinea corporis covered 8 percent of his body in December 2010, well over 20 percent of his body in August 2011, and less than 20 percent in April 2015. There is no evidence to doubt the credibility of their findings. The Board finds that a tinea corporis with eczema that recurrently covers over 20 percent of the body, as is the case here, entitles the Veteran to a 30 percent rating for the period of appeal.

In contrast, the competent and credible evidence does not support entitlement to a 60 percent disability rating for tinea corporis with eczema. Although the record reflects that the Veteran has treated his skin condition with topical corticosteroids, including clobetasol, VA regulations do not consider topical corticosteroids as systemic therapy for disability rating purposes, as stated above. See Johnson, No. 16-2144. Moreover, there is also no indication in the record that the Veteran uses topical corticosteroids over his entire body. Accordingly, a disability rating of 60 percent for tinea corporis with eczema is unwarranted.



ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD with MDD prior to November 24, 2015, is denied.

Entitlement to an initial rating in excess of 10 percent for right TKR, rated as degenerative arthritis of the right knee, prior to November 24, 2015, is denied.

Entitlement to an initial rating of 30 percent for tinea corporis with eczema for the period of appeal is granted.


REMAND

PTSD

Pursuant to 38 C.F.R. § 20.1304 (c) (2016), any pertinent evidence submitted to the Board after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral. See also 38 C.F.R. §§ 19.31, 19.37.

In April 2017, the RO issued a Supplemental Statement of the Case (SSOC) continuing the denial of the Veteran's increased rating claim for his PTSD. The Veteran subsequently underwent a VA examination to evaluate his PTSD in June 2017. See June 2017 Review PTSD Disability Benefits Questionnaire. The RO did not readjudicate the increased rating claim in light of this pertinent evidence. Therefore, on remand the AOJ must readjudicate the claim for entitlement to a rating in excess of 30 percent for PTSD with MDD from November 24, 2015 with consideration of the pertinent evidence added since the issuance of the April 2017 SSOC, including the June 2017 VA examination. 


Knees

Recently, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion (ROM) testing be conducted whenever possible in cases of joint disabilities. The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing. If a test is not conducted, the examination should explain why such test was not necessary.

In November 2015, the Veteran submitted to a VA examination to evaluate the severity of his multiple knee conditions. See November 2015 Knee and Lower Leg Conditions Disability Benefits Questionnaire. However, the examiner does not indicate in his report whether he tested for passive motion or for pain in non-weight-bearing. In addition, the examiner did not provide an explanation for why the tests were not necessary. Therefore, the Board finds that the November 2015 VA examination is inadequate under the standard set forth in Correia, supra, and a remand is thus warranted for a VA examination that tests the ROM in active motion, passive motion, weight-bearing, and non-weight-bearing motions, for the Veteran's knees. 

TDIU

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issues of entitlement to increased ratings for his PTSD and knee conditions, which are being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The increased rating claims must be addressed by the AOJ before the Board renders a decision on the TDIU claim. If, after adjudicating the increased rating claims, the Veteran's combined disability rating does not meet the schedular requirements for a TDIU, the AOJ must refer the claim to the Under Secretary for Benefits or the Director of Compensation Services for extraschedular consideration.

The Veteran is hereby notified that it is his responsibility to report for the requested examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to determine the current severity of the service-connected right TKR, limitation of extension of the right knee,  status post arthroscopic surgery of the left knee with DJD and scars, and limitation of extension of the left knee. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

As part of this examination, the examiner must evaluate the range of motion for pain in both active motion and passive motion, as well as in weight-bearing and nonweight-bearing scenarios for the knees. The examiner must specifically identify the points, if any, at which pain begins. If any such test is not conducted, the examiner must explain why such test was not necessary.

The examiner must also note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner must also state whether pain could significantly limit functional ability during flare-ups or when the knees and hips are used repeatedly over a period of time. This determination should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3. With respect to the Veteran's PTSD, review all evidence received since the last prior adjudication, including, but not limited to, the June 2017 VA examination.

4. If, after adjudicating the increased rating claims on appeal, the Veteran's combined evaluation does not meet the schedular criteria for a TDIU for the period prior to November 24, 2015, refer the TDIU claim to the Under Secretary for Benefits or the Director of Compensation Services for consideration of the assignment of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b). A written decision should be prepared that explains the reasons and bases for the conclusion reached.

5. After completing any additional development deemed necessary, readjudicate the claims on appeal in light of all of the evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


